741 N.W.2d 842 (2007)
Jeffrey BROOKSHIRE, Personal Representative of the Estate of Jeannette Brookshire, Plaintiff-Appellant,
v.
Bhartiben PATEL, M.D., Patel Internal Medicine Associates, P.C., Kelly Mandagere, M.D., Ann Arbor Endocrinology & Diabetes Associates, P.C., Nancylee Stier, M.D., Ann Arbor Inpatient Physicians, P.L.L.C., Robert Urbanic, M.D., and Trinity HealthMichigan, d/b/a St. Joseph Mercy Hospital, f/k/a Mercy Health Services, Defendants-Appellees.
Docket Nos. 133750, 133751. COA Nos. 257214, 257629.
Supreme Court of Michigan.
December 14, 2007.
By order of September 24, 2007, the application for leave to appeal the March 15, 2007 judgment of the Court of Appeals was held in abeyance pending the decision in Mullins v. St. Joseph Mercy Hosp. (Docket No. 131879). On order of the Court, the case having been decided on November 28, 2007, ___ Mich. ___, 741 N.W.2d 300 (2007), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the order of the Washtenaw Circuit Court denying the defendants' motion for summary disposition, and REMAND this case to the Washtenaw Circuit Court for further proceedings not inconsistent with this order and the order in Mullins.